DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a main beam direction determining device that determines one of a first number of primary candidates φ as a main beam direction to be used for communication by a communication device, the main beam direction determining device comprising: a selection unit configured to select a second number of primary candidates or a third number of primary candidates as a secondary candidate or candidates in accordance with a communication quality of the communication by the communication device, the second number being smaller than the first number, the third number being smaller than the second number, wherein each primary candidate is associated with a combination of an angle φ and an angle θ, wherein the angle φ is an angle formed between an x-axis and a base of a triangle having a hypotenuse defined by the current main beam direction, and the angle θ is an angle formed between the positive z-axis direction and the current main beam direction; and a determination unit configured to determine one of the secondary candidate or candidates as the main beam direction.

In regard amended claim 6, the prior arts of record do not teach or disclose a main beam direction determining device that determines one of a first number of primary candidates as a main beam direction to be used for communication by a communication device, the main beam direction determining device comprising: a selection unit configured to select some of the first number of primary candidates as a secondary candidate or candidates, wherein the secondary candidate or candidates are selected in accordance with smallness of an angle formed between a direction associated with each primary candidate and the main beam direction currently used for the communication by the communication device; and a determination unit configured to determine one of the secondary candidate or candidates as the main beam direction.

In regard amended claim 9, the prior arts of record do not teach or disclose a main beam direction determining method of determining one of a first number of primary candidates as a main beam direction to be used for communication by a communication device, the method comprising: selecting a second number of primary candidates or a third number of primary candidates as a secondary candidate or candidates in accordance with a communication quality of the communication by the communication device, the second number being smaller than the first number, the third number being smaller than the second number, wherein each primary candidate is associated with a combination of an angle φ and an angle θ, wherein the angle φ is an angle formed between an x-axis and a base of a triangle having a hypotenuse defined by the current main beam direction, and the angle θ is an angle formed between the positive z-axis direction and the current main beam direction; and determining one of the secondary candidate or candidates as the main beam direction.

In regard amended claim 10, the prior arts of record do not teach or disclose a non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to determine one of a first number of primary candidates as a main beam direction to be used for communication by a communication device, by carry out actions, comprising: selecting a second number of primary candidates or a third number of primary candidates as a secondary candidate or candidates in accordance with a communication quality of the communication by the communication device, the second number being smaller than the first number, the third number being smaller than the second number, wherein each primary candidate is associated with a combination of an angle φ and an angle θ, wherein the angle φ is an angle formed between an x-axis and a base of a triangle having a hypotenuse defined by the current main beam direction, and the angle θ is an angle formed between the positive z-axis direction and the current main beam direction; and determining one of the secondary candidate or candidates as the main beam direction

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 09/07/2021


/PHIRIN SAM/Primary Examiner, Art Unit 2476